DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 7, 2020, is a continuation of an international PCT application, filed on July 10, 2018, and claims priority to international PCT applications, filed on April 27, 2018 and January 16, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted July 7, 2020, November 17, 2020, May 13, 2021, and September 7, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Jin et al. (US 2018/0317130 A1).
1. A method for reporting a data volume of data duplication, applied to user equipment (Yu, para. [0261], “Examples of duplication BSRs that indicate the amount of pending data for each RLC entity associated with the PDCP entity are illustrated in FIGS. 10A and 10B…”), and the method comprising: 
Yu, para. [0261], “Examples of duplication BSRs that indicate the amount of pending data for each RLC entity associated with the PDCP entity are illustrated in FIGS. 10A and 10B. The message structure 1005 may include a short duplication BSR that includes a LCG ID 1010, a RLC channel 1 buffer size 1015, a RLC channel 2 buffer size 1020, and padding 1025. The message structures 1030 may include a long duplication BSR that may include an organized set of buffer sizes. In some examples, the buffer sizes in the long duplication BSR (of message structure 1030) may be in an order of a radio bearer ID. The buffer sizes of the long duplication BSR (of message structure 1030) may begin with buffer sizes of buffers that do not support duplication and buffer sizes of each RLC entity for bearers that support duplication following.” emphasis added.), 
wherein the information about the data volumes of the duplicated data and the non-duplicated data is distinguished by using at least one of the following information: a logical channel, a logical channel group, a destination address, and a destination address identifier (Jin, para. [0350], “If a PDCP entity to which duplication is to be applied is mapped to one LCG, that is, if the original PDCP data and the duplicated PDCP data are mapped to the same LCG, the resources should be allocated differently so as to be transmitted from different MAC PDUs. If a duplicated PDCP PDU (PDCP PDU of which duplicate transmission has not yet started, but duplicate transmission should be performed) exists when regular buffer status reports (BSRs) at steps 2g-35 and 2g-40 for the original PDCP data are triggered, a supplemental BSR that is a new BSR is triggered together (at step 2g-30). The supplemental BSR is to report the amount of PDCP data only to be duplicated and transmitted, and is composed of an LCG ID and a buffer size (BS) (at step 2g-45). The supplemental BSR may have formats of the existing short regular BSR and long regular BSR (at steps 2g-60 and 2g-65). Further, if the supplemental BSR is included in the MAC PDU, the corresponding indicator is included in a MAC subheader…” emphasis added.)
Jin, para. [0350], “If a PDCP entity to which duplication is to be applied is mapped to one LCG, that is, if the original PDCP data and the duplicated PDCP data are mapped to the same LCG, the resources should be allocated differently so as to be transmitted from different MAC PDUs. If a duplicated PDCP PDU (PDCP PDU of which duplicate transmission has not yet started, but duplicate transmission should be performed) exists when regular buffer status reports (BSRs) at steps 2g-35 and 2g-40 for the original PDCP data are triggered, a supplemental BSR that is a new BSR is triggered together (at step 2g-30). The supplemental BSR is to report the amount of PDCP data only to be duplicated and transmitted, and is composed of an LCG ID and a buffer size (BS) (at step 2g-45). The supplemental BSR may have formats of the existing short regular BSR and long regular BSR (at steps 2g-60 and 2g-65). Further, if the supplemental BSR is included in the MAC PDU, the corresponding indicator is included in a MAC subheader…” emphasis added. Id.) The prior art disclosure and suggestions of Jin et al. are for reasons of reducing overhead (Jin, para. [0008], “Accordingly, an aspect of the disclosure provided a method for reducing overhead in a wireless communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing overhead.

sending the information about the data volumes of the to-be-reported duplicated data and non-duplicated data to the network side through radio resource control (RRC) information and/or a MAC CE (Jin, para. [0350], Id.)
3. The method according to claim 1, further comprising: 
reporting different destination addresses or different destination address identifiers that are used to distinguish the data volumes of the duplicated data and the non-duplicated data to the network side (Yu, para. [0261], Id.)
4. The method according to claim 1, further comprising: 
reporting reliability requirement information of the duplicated data and the non-duplicated data that correspond to different destination addresses or destination address identifiers to the network side (Jin, paras. [0358], [0359], “PCell 2i-02 of the serving eNB 2i-04 adds SCell 2i-03 (at step 2i-20), and transfers to the UE 2i-01 an RRCConnectionReconfiguration message containing bearer configuration information on the SCell 2i-03 and packet duplicate activation information (at step 2i-25). It is noted that the method for the serving eNB 2i-04 to add the SCell 2i-03 becomes possible depending on whether URLLC data is generated (capability or URLLC request) from the UE 2i-01. Further, the UE 2i-01 may report a measurement value of a downlink signal strength of a neighbor cell to the PCell 2i-02 of the serving eNB 2i-04. The SCell 2i-03 is a bearer configured for the URLLC transmission, and is generated by configuring an additional LCG cell group and a corresponding serving cell through the RRCConnectionReconfiguration message. The UE transmits an RRCConnectionReconfigurationComplete message containing an identification message with respect to the SCell 2i-03 configuration for the URLLC and packet duplicate activation information (at step 2i-30), and reconfigures the MAC through addition of ” emphasis added.)
5. The method according to claim 4, wherein the reliability requirement information comprises at least one of: whether data is associated with a reliability requirement, or a specific value of the reliability requirement information (Jin, paras. [0358], [0359], Id.)
6. The method according to claim 1, further comprising: receiving configuration information from the network side (Jin, paras. [0350], [0358], Id.), 
wherein the configuration information comprises correspondences, that are configured by the network side, between different logical channels or logical channel groups and data reliability requirement information (Jin, paras. [0350], [0358], Id.)
7. The method according to claim 6, wherein the correspondences are specific to different destination addresses or destination address identifiers (Jin, paras. [0350], [0358], Id.)
8. The method according to claim 6, wherein the reliability requirement information comprises at least one of: 
whether the logical channels or the logical channel groups correspond to a reliability requirement; or a specific value of the reliability requirement information that corresponds to the logical channels or the logical channel groups (Jin, paras. [0350], [0358], Id.)
Yu, para. [0261], Id.)
11. User equipment (Yu, FIG. 14), comprising: 
a processor; a memory configured to store instructions executable by the processor; and a network device, connected with the processor and the memory, and configured to send and receive information under control of the processor (Yu, FIG. 14, Id.); 
wherein the processor is configured to control the network interface to send information about data volumes of to-be-reported duplicated data and non-duplicated data to a network side (Yu, para. [0261], Id.), 
wherein the information about the data volumes of the duplicated data and the non-duplicated data is distinguished by using at least one of the following information: a logical channel, a logical channel group, a destination address, and a destination address identifier (Jin, para. [0350], Id. cf. Claim 1).
Yu et al. may not seem to describe the identical claimed invention, such as wherein the information about the data volumes of the duplicated data and the non-duplicated data is distinguished by using at least one of the following information: a logical channel, a logical channel group, a destination address, and a destination address identifier. In the same field of endeavor, Jin et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the information about the data volumes of the duplicated data and the non-duplicated data is distinguished by using at least one of the following information: a logical channel, a logical channel group, a destination address, and a destination address identifier (Jin, Id.) The prior art disclosure and suggestions of Jin et al. are for reasons of reducing overhead (Jin, para. [0008], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing overhead.
12. The user equipment according to claim 11, wherein the network interface is configured to send the information about the data volumes of the to-be-reported duplicated data and non-duplicated data to the network side through radio resource control (RRC) information and/or a MAC CE (Jin, para. [0350], Id. cf. Claim 2).
13. The user equipment according to claim 11, wherein the network interface is configured to report different destination addresses or different destination address identifiers that are used to distinguish the data volumes of the duplicated data and the non-duplicated data to the network side (Yu, para. [0261], Id. cf. Claim 3).
14. The user equipment according to claim 11, wherein the network interface is configured to report reliability requirement information of the duplicated data and the non-duplicated data that correspond to different destination addresses or destination address identifiers to the network side (Jin, paras. [0358], [0359], Id. cf. Claim 4).
15. The user equipment according to claim 11, wherein the network interface is configured to: receive configuration information from the network side (Jin, paras. [0350], [0358], Id.), 
wherein the configuration information comprises correspondences, that are configured by the network side, between different logical channels or logical channel groups and data reliability requirement information (Jin, paras. [0350], [0358], Id. cf. Claim 6).
Jin, paras. [0350], [0358], Id. cf. Claim 7).
17. The user equipment according to claim 14, wherein the reliability requirement information comprises at least one of: whether data is associated with a reliability requirement; or a specific value of the reliability requirement information (Jin, paras. [0358], [0359], Id. cf. Claim 5).
18. The user equipment according to claim 11, wherein the configuration information further comprises: logical channels or logical channel groups that respectively correspond to two RLC entities of the duplicated data (Yu, para. [0261], Id. cf. Claim 9).
20. A non-transitory computer storage medium, having stored computer executable instructions therein that, when executed by a processor of a terminal device, cause the terminal device to implement the method according to claim 1 (Yu, FIG. 14, Id.)
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Jin et al. (US 2018/0317130 A1), further in view of Xu et al.      (US 2020/0068651 A1).
10. The method according to claim 11, wherein the configuration information further comprises: priority information that corresponds to the different logical channels or the different logical channel groups (Xu, paras. [0172], [0174], “Specifically, when establishing a logical channel, the network device may configure a logical channel rule, such as a logical channel priority (LCP), and send second information to the terminal device. The second information may also include the logical channel rule. When receiving the second information, the terminal device may transmit the first MAC control element and the second MAC control element on different uplink transmission resources based on the second information. […] Optionally, the identifier information of the logical channel may be the identifier ”) The prior art disclosure and suggestions of Xu et al. are for reasons of helping to improve the data transmission reliability (Xu, para. [0176], “Therefore, in this embodiment of this application, the terminal device transmits the original data packet and the duplicate data packet by using different MAC PDUs of a same carrier, or transmits, by using different MAC PDUs of a same carrier, the BSR corresponding to the original data packet and the BSR corresponding to the duplicate data packet, helping to improve the data transmission reliability.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of helping to improve the data transmission reliability.
19. The user equipment according to claim 15, wherein the configuration information further comprises: priority information that corresponds to the different logical channels or the different logical channel groups (Xu, paras. [0172], [0174], Id. cf. Claim 10).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 10 and 18 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites “wherein the configuration information further comprises: priority information that corresponds to the different logical channels or the different logical channel groups” (ll. 1-4), however there is insufficient antecedent basis for the configuration information, the different logical channels, and the different logical channel groups in the claim. 
Claim 18 recites “wherein the configuration information further comprises” (ll. 1-2), however there is insufficient antecedent basis for the configuration information in the claim. 
The following is a quotation of 35 U.S.C. 112(d) that forms the basis for all improper dependent form rejections set forth in this Office action:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth. Claim 10 recites “[the] method according to claim 11,” however there is no reference to a claim previously set forth.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476